Exhibit 10.6

CHAMBERS STREET PROPERTIES

SECOND AMENDED AND RESTATED

DIVIDEND REINVESTMENT PLAN

Chambers Street Properties, a Maryland real estate investment trust (the
“Company”), has adopted a second amended and restated dividend reinvestment plan
(the “Plan”), the terms and conditions of which are set forth below. Capitalized
terms shall have the same meaning as set forth in the Company’s Declaration of
Trust unless otherwise defined herein.

1. Participants. “Participants” are our existing shareholders and persons who
receive our shares upon conversion of OP units of CSP Operating Partnership, LP
who elect to participate in the Plan, provided such persons meet the investor
suitability and minimum purchase requirements of their states of residence.

2. Dividend Reinvestment. The Company will apply all of the dividends and other
distributions (“Distributions”) declared and paid in respect of a Participant’s
common shares to the purchase of additional common shares for such Participant.
Such shares will be sold through a broker-dealer through whom the Company sold
the underlying shares to which the Distributions relate in its previous
offerings unless the Participant makes a new election through a different
distribution channel. No sales commissions will be paid in connection with
purchases under the Plan.

3. Administrator. DST Systems, Inc. will serve as the plan administrator. The
plan administrator will administer the plan, keep records and will provide each
Participant with purchase confirmations.

4. Procedure for Participation. Qualifying shareholders may elect to become a
Participant by completing and executing an enrollment form or any other
Company-approved authorization form as may be available from the plan
administrator. Participation in the Plan will begin with the next Distribution
payable after receipt of a Participant’s enrollment or authorization provided
such notice is received more than 30 days prior to the last day of the fiscal
quarter. Shares will be purchased under the Plan on the date that the Company
makes a Distribution. Distributions will be paid quarterly.

5. Purchase of Shares. The Company’s board of trustees determined that the
offering price for shares under the Plan will initially be $9.50 per share. In
the Company’s recent public offering of common shares, the price per common
share was $10.00. In the event that the Company’s board of trustees determines
that the fair market value of the Company’s common shares has changed, common
shares will thereafter be sold pursuant to the Plan at a price determined by the
board of trustees, which price shall not be less than 95% of the fair market
value of a common share on the reinvestment date (including any administrative
costs paid by us on Participants’ behalf) as so determined. There is no public
trading market for the Company’s common shares. The initial offering price per
share may not reflect the value of the underlying assets. The selling price also
may not be indicative of the price at which the shares may trade if they were
listed on an



--------------------------------------------------------------------------------

exchange or of the proceeds that a shareholder may receive if the Company
liquidated or dissolved. The purchase of fractional shares is a permissible, and
likely, result of the reinvestment of Distributions under the Plan. Shares may
be issued under the Plan until all shares registered as part of the Plan
offering have been sold.

6. Investment of Distribution. The Company’s plan administrator will use the
aggregate amount of distributions to all Participants for each fiscal quarter to
purchase shares (including fractional shares) for the Participants. If the
aggregate amount of distributions to Participants exceeds the amount necessary
to purchase all shares then available for purchase, the plan administrator will
purchase all available shares and will return all remaining distributions to the
Participants within 30 days after the date such distributions are made. Any
distributions not so invested will be returned to Participants. At this time,
Participants will not have the option to make voluntary contributions to the
Plan to purchase shares in excess of the amount of shares that can be purchased
with their distributions. The Company’s board of trustees reserves the right,
however, to amend the Plan in the future to permit voluntary contributions to
the Plan by Participants, to the extent consistent with the Company’s objective
of qualifying as a REIT.

7. Taxation of Distributions. The reinvestment of Distributions in the Plan does
not relieve Participants of any taxes which may be payable as a result of those
Distributions and their reinvestment pursuant to the terms of this Plan.
Participants should be aware that, because shares purchased with reinvested
dividends may be purchased at up to a 5% discount, the taxable income received
by a Participant may be greater than the taxable income that would have resulted
from the receipt of the dividend in cash.

8. Share Certificates. The shares issuable under the Plan shall be
uncertificated until the board of trustees determines otherwise.

9. Voting of Plan Shares. In connection with any matter requiring the vote of
the Company’s shareholders, each Participant will be entitled to vote all of the
whole shares acquired by the Participant through the Plan. Fractional shares
will not be voted.

10. Purchase Confirmations. Within 30 days after the end of each quarter, the
plan administrator shall provide each Participant (or his or her designee) with
(i) an individualized report on the Participant’s investment, including each
dividend reinvested during the quarter, the reinvestment date(s), purchase price
and number of shares purchased during the quarter and the total number of shares
owned; and (ii) all material information regarding the Plan and the effect of
reinvesting dividends, including the tax consequences thereof. The Company shall
provide such information reasonably requested by a broker-dealer in the Plan
offering in order for such broker-dealer to meet its obligation to deliver
written notification to Participants of the information required by Rule
10b-10(b) promulgated under the Securities Exchange Act of 1934.

11. Fees and Commissions. The Company shall not pay selling commissions, a
dealer manager fee or a marketing support fee on shares sold under the Plan and
shall not receive a fee for selling shares under the Plan. The Company will be
responsible for all administrative charges and expenses charged by the plan
administrator. Any interest earned on such distributions will be paid to the
Company to defray certain costs relating to the Plan.

 

- 2 -



--------------------------------------------------------------------------------

12. Termination by Participant. A Participant may terminate participation (in
whole and not in part) in the Plan at any time, without penalty, by delivering
to the Company a written notice. To be effective for any Distribution, such
notice must be received by the Company at least ten business days prior to the
last day of the fiscal period to which the Distribution relates. Any transfer of
shares by a Participant will terminate participation in the Plan with respect to
the transferred shares. Upon termination of Plan participation, Distributions
will be distributed by the plan administrator to the shareholder of record (or,
if the common shares are held in street or other nominee name, then to such
nominee).

13. Amendment or Termination of Plan by the Company. The board of trustees of
the Company may amend or terminate the Plan for any reason upon ten days’
written notice to the Participants.

14. Liability of the Company. The Company shall not be liable for any act done
in good faith, or for any good faith omission to act. To the extent that
indemnification may apply to liabilities arising under the Securities Act of
1933, as amended, or the securities act of a state, the Company has been advised
that, in the opinion of the Securities and Exchange Commission and certain state
securities commissioners, such indemnification is contrary to public policy and,
therefore, unenforceable.

15. Governing Law. This Plan shall be governed by the laws of the State of
Maryland.

 

- 3 -